UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-7172


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ABRIEL DONTEA DOVE,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.      Terrence W. Boyle,
District Judge. (4:08-cr-00040-BO-1; 4:11-cv-00034-BO)


Submitted:   February 9, 2012             Decided:   February 14, 2012


Before WILKINSON, AGEE, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Abriel Dontea Dove, Appellant Pro Se.    Michael Gordon James,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Abriel       Dontea      Dove      seeks     to     appeal    the     district

court’s    order     sealing         certain     documents.            Although     Dove’s

informal brief to this court also assigns error to the district

court’s    ultimate      denial      of   relief    on    his    28     U.S.C.A.    § 2255

(West Supp. 2011) motion, his premature notice of appeal, filed

before the district court ordered the dismissal of his motion,

fails to perfect an appeal of that order.                          In re Bryson, 406

F.3d 284, 287-89 (4th Cir. 2005).

            Furthermore, this court may exercise jurisdiction only

over     final   orders,        28    U.S.C.      § 1291      (2006),      and     certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2006);

Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp.,

337 U.S. 541, 545-46 (1949).                The district court’s order sealing

certain documents is neither a final order nor an appealable

interlocutory or collateral order.                  Accordingly, we dismiss the

appeal for lack of jurisdiction.

            We dispense with oral argument because the facts and

legal    contentions      are     adequately       presented       in    the     materials

before    the    court    and    argument        would    not    aid     the    decisional

process.



                                                                                 DISMISSED



                                             2